Citation Nr: 0004019	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1953 to 
March 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the rating decision on appeal, the RO denied service 
connection for schizophrenia, chronic undifferentiated type; 
anxiety neurosis with hypochondriasis; conversion reaction; 
and emotional instability with enuresis.  In an April 1997 
decision, the Board noted that the RO had erred in phrasing 
the claim as one for service connection.  Rather, the Board 
noted that the issue was whether new and material evidence 
had been submitted to reopen a claim for a psychiatric 
disorder.  The Board denied reopening the appellant's claim.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (the Court).

The Court issued an order on October 9, 1998, which vacated 
and remanded the April 1997 Board decision.  [citation redacted].  In the order, the 
Court noted that the Board had denied reopening the 
appellant's claim for service connection for a psychiatric 
disorder because the appellant had submitted cumulative 
evidence and Dr. Credeur's statements did not "raise a 
reasonable possibility of changing the outcome for any of the 
diagnosed conditions."  The Court determined that due to the 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
which changed the analysis in determining whether new and 
material evidence had been submitted to reopen a previously 
denied claim, the claim must be remanded for analysis of the 
claim under 38 C.F.R. § 3.156 (1999).

The Board remanded this claim in February 1999.  The 
requested development has been accomplished, to the extent 
possible, and the case has been returned to the Board for 
further appellate review.

The Board notes that the appellant raised an additional issue 
of entitlement to service connection for post-traumatic 
stress disorder.  In an October 1999 rating decision, the RO 
denied service connection for post-traumatic stress disorder; 
however, the claim for service connection for post-traumatic 
stress disorder has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained by 
the Board.  38 U.S.C.A. § 7108 (West 1991).  Additionally, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1999).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.  


FINDINGS OF FACT

1.  Service connection for psychiatric disorder was denied by 
the Board in August 1987.

2.  The appellant has brought forth evidence, which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The appellant has brought forth competent medical 
evidence of a diagnosis of schizophrenia and competent 
evidence of a nexus between the diagnosis of schizophrenia 
and service.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received since the August 1987 Board 
decision is new and material, and the claim for service 
connection for psychiatric disorder, to include 
schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The claim for service connection for psychiatric 
disorder, to include schizophrenia, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1987 decision, the Board denied service 
connection for psychiatric disorder.  At that time, the 
evidence before the Board were the appellant's application, 
service medical records, and VA medical records.  The Board 
determined that there was no competent evidence of a nexus 
between the appellant's post service psychiatric illness was 
related to service.  The Board noted that the service medical 
records did not reveal psychiatric findings and that the 
appellant's psychiatric illness had not been shown until 
several years following service.  Stated differently, there 
was post service evidence of a diagnosis.  However, there was 
no competent evidence of that diagnosis in service; no 
competent evidence of that diagnosis within one year of 
separation from service; and no competent evidence that 
otherwise linked the disorder to service.  That decision is 
final.  However, the claim may be reopened if the appellant 
submits new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the August 1987 Board decision.  The Court has held 
that when determining whether the evidence is new and 
material, VA must conduct a three-step test.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (citing Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc)).  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.

Since the August 1987 decision, two medical opinions have 
been associated with the claims file.  In a June 1999 letter, 
Dr. Nabil M. Gad stated that he believed that the appellant's 
service-related stress "triggered and/or exacerbated the 
psychiatric symptoms."  In a September 1999 examination 
report, the VA examiner stated that he agreed with Dr. Gad's 
medical opinion.  The VA examiner added that the symptoms the 
appellant was experiencing now were consistent with what he 
had experienced in service, which was "quite probabl[y]" 
early-onset schizophrenic reaction.

At the time of the August 1987 Board decision, there was a 
lack of competent evidence of a nexus between the diagnosis 
of schizophrenia and service.  Dr. Gad's and the VA 
examiner's opinions are competent evidence of a nexus between 
the diagnosis of schizophrenia and service.  Based on the 
prior reasons for the denial, one of the evidentiary defects 
has been cured.  The evidence, when accepted as true, is new 
and material.  Thus, the Board finds that the claim is both 
reopened and well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


ORDER

The claim for service connection for schizophrenia is 
reopened and well grounded.


REMAND

The appellant has asserted that service records have been 
lost, destroyed, and/or missing.  He has stated that he 
attacked a company commander and that he was hospitalized in 
service.  The service records in the file do not reveal any 
such incidents.  The Board finds that an attempt to obtain 
all service records must be made.

Additionally, the Board finds that the medical evidence needs 
to be supplemented.  Specifically, the Board wants the VA 
examiner who examined the appellant in September 1999 to 
state the basis of his opinion.  Accordingly, the case is 
hereby REMANDED to the RO for the following action:

1.  The RO is to attempt to obtain any 
service hospitalization records and 
administrative records, to include 
judicial and non-judicial punishment 
proceedings, and associate them with the 
claims file.
2.  After the above action is completed, 
and any additional service records are 
received and associated with the claims 
file, the RO is to send the claims file 
to the VA examiner who conducted the 
September 1999 psychiatric evaluation and 
ask him to state upon what evidence he 
based his opinion that the appellant's 
schizophrenia manifested in service.  
Specifically, he is asked to state 
whether he based his opinion solely on 
the appellant's statements.  If the 
answer is no, the VA examiner is then 
asked to specifically identify the 
manifestations of schizophrenia that are 
shown in the service records.  Any 
opinion should be based on review of the 
entire record.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



